Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conan et al. (Pub. No.: US 2017/0026714) in view of Miller (Pub. No.: US 2008/0310550) and Shin et al. (Pub. No.: US 2016/0313807).
Regarding claim 1, Conan discloses a system, comprising: a memory (para. [0104]); a first modulator (para. [0087]. A system with a streaming server must axiomatically contain a modulator. If Applicant disagree with such a statement, then the Miller reference explicitly discloses a modulator.); and one or more processors operatively coupled to the memory and the first modulator, the one or more processors being configured to execute operations comprising: receive, via a network, a first control command including a value for a first control parameter (Fig. 5, elements E41, E32 and E22, paras. [0117] and [0118]); determine an association between the first control command and an identifier of the first control parameter (para. [0024]; “This implementation invention makes it possible to ignore this problem by making use of simple correspondence (e.g. a conversion table in memory that is accessible from the control device) for the purpose of translating a given command (e.g. the binary code “001”) from a given playback device (e.g. “S”) into a command that can be understood when streaming (e.g.: “switch to the next program up”).”); based on the identifier of the first control parameter, identify a translation tool and first data associated with the translation tool in a data storage (para. [0024]); based on the first data and the value of the first control parameter, generate a second control parameter using the translation tool (para. [0024]; “This implementation invention makes it possible to ignore this problem by making use of simple correspondence (e.g. a conversion table in memory that is accessible from the control device) for the purpose of translating a given command (e.g. the binary code “001”) from a given playback device (e.g. “S”) into a command that can be understood when streaming (e.g.: “switch to the next program up”).” The second control parameter would be “switch to the next program up.”); provide the second control parameter to the first modulator (Fig. 5, element E23, para. [0121]); initiate content streaming using the first modulator (Fig. 5, elements E11, E12, E24 and E25, paras. [0137] and [0138]). Conan does not explicitly disclose identify performance data for the first modulator associated with the content streaming; and send the performance data to a server via the network. However, in analogous art, Miller discloses redundancy systems for a telecommunications system, wherein “[t]he method may further include cancelling the first signal from the copy of the received combined signal with the redundant modulator using the PMSI signal to produce the second signal and at least one modulator performance metric and transmitting the at least one modulator performance metric to an external evaluation module (para. [0019]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan to allow for identifying performance data for the first modulator associated with the content streaming, and sending the performance data to a server via the network. This would have produced predictable and desirable results, in that it would allow for a potentially more efficient and/or resilient system.
The combination of Conan and Miller does not disclose wherein the first data includes a first spatial location in a graphical user interface, the first spatial location associated with the first control command. However, in analogous art, Shin discloses providing an area of an image displayed on a display in GUI form, wherein “[t]he DTV control unit 570 searches for an area corresponding to the captured area received from the remote control unit 630 from an image currently displayed on the display 540 in operation S730. In operation S730, the DTV control unit 570 may compare the captured area received from the remote control unit 630 to the image currently displayed on the display 540, to perform the search. The DTV control unit 570 checks the position of GUI items in the area found as a result of the search in operation S735, and then transfers information regarding the position of the GUI items to the remote controller 600 via the DTV communication unit 580 in operation S740 (para. [0084]),” which teaches that the spatial location of a GUI must axiomatically be stored in a data storage, in order for a comparison to take place between the captured area received from the remote control unit and the image currently displayed on the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan and Miller to allow for the first data to include a first spatial location in a graphical user interface, the first spatial location associated with the first control command. This would have produced predictable and desirable results, in that it would allow for users to be given additional options with which to be able to interact with a graphical user interface, which could increase the usability of the system while also increasing user satisfaction.
Regarding claim 2, the combination of Conan, Miller and Shin discloses the system of claim 1, and further discloses wherein when generating the second control parameter using the translation tool based on the first data and the value for the first control parameter, the one or more processors configures the translation tool based on the first spatial location, and manipulates the translation tool to generate the second control parameter in view of the first control parameter (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 3, the combination of Conan, Miller and Shin discloses the system of claim 1, the one or more processors being configured to execute further operations comprising: install a utility for the first modulator at a media distribution node, the utility including a set of tools to control operation of the first modulator (Miller, Fig. 1, paras. [0034]-[0036]); identify the translation tool from the set of tools and first data; and store the identifier of the first control parameter and the first data in the data storage (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Conan, Miller and Shin discloses the system of claim 1, but does not disclose wherein the first data includes a control parameter type and a set of selectable options associated with the translation tool. However, in analogous art, Shin discloses providing an area of an image displayed on a display in GUI form, wherein “the area of the image includes GUI items selectable by the user. The transferring of the user command includes transferring information regarding a GUI item selected by the user to the external apparatus so as to transmit the user command to the external apparatus (para. [0021]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan and Miller to allow for the first data to include a control parameter type and a set of selectable options associated with the translation tool. This would have produced predictable and desirable results, in that it would allow for implementation of the system under a wider range of circumstances, which could increase the usability of the system.
Regarding claim 5, the combination of Conan, Miller and Shin discloses the system of claim 1, the one or more processors being configured to execute further operations comprising:Page 3 of 13 79335425.1Appl. No. 16/957,198detect an installation of a second modulator at a media distribution node, wherein the second modulator is a different model than the first modulator (Miller, Fig. 1, paras. [0034]-[0036]); receive a third control command having an instruction to initiate content streaming using the second modulator (Miller, Fig. 1, paras. [0054]-[0057]); identify, in the data storage, a second spatial location of a modulator selection tool in the graphical user interface; select the second modulator using the spatial location of the modulator selection tool; and initiate content streaming using the second modulator (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1, as there could obviously be a second spatial location, such as if a user were to make a second selection.). 
Regarding claim 6, the combination of Conan, Miller and Shin discloses the system of claim 1, and further disclose wherein when launching the translation tool, the one or more processors are configured to launch a modulator utility (Miller, para. [0019]. Any functionality used to enable use of the modulator can be seen as a modulator utility.) and cause display of the graphical user interface on a display device (Conan, para. [0130]).
Regarding claim 7, the combination of Conan, Miller and Shin discloses the system of claim 1, and further disclose the one or more processors being configured to execute further operations to select the first modulator based on the first data (Conan, para. [0024]. The appropriate modulator will be selected based on a switch to a new program, for example.).
Regarding claim 8, Conan discloses a non-transitory computer-readable medium having encoded therein programming code executable by one or more processors to perform or control performance of operations comprising:Page 4 of 13 79335425.1Appl. No. 16/957,198receive, via a network, a first control command including a value for a first control parameter (Fig. 5, elements E41, E32 and E22, paras. [0117] and [0118]); determine an association between the first control command and an identifier of the first control parameter (para. [0024]; “This implementation invention makes it possible to ignore this problem by making use of simple correspondence (e.g. a conversion table in memory that is accessible from the control device) for the purpose of translating a given command (e.g. the binary code “001”) from a given playback device (e.g. “S”) into a command that can be understood when streaming (e.g.: “switch to the next program up”).”); based on the identifier of the first control parameter, identify a translation tool and first data associated with the translation tool in a data storage (para. [0024]); based on the first data and the value of the first control parameter, generation a second control parameter using the translation tool (para. [0024]; “This implementation invention makes it possible to ignore this problem by making use of simple correspondence (e.g. a conversion table in memory that is accessible from the control device) for the purpose of translating a given command (e.g. the binary code “001”) from a given playback device (e.g. “S”) into a command that can be understood when streaming (e.g.: “switch to the next program up”).” The second control parameter would be “switch to the next program up.”); initiate content streaming using a first modulator (Fig. 5, elements E11, E12, E24 and E25, paras. [0137] and [0138]). Conan does not explicitly disclose identify performance data for the first modulator associated with the content streaming; and send the performance data to a server via the network. However, in analogous art, Miller discloses redundancy systems for a telecommunications system, wherein “[t]he method may further include cancelling the first signal from the copy of the received combined signal with the redundant modulator using the PMSI signal to produce the second signal and at least one modulator performance metric and transmitting the at least one modulator performance metric to an external evaluation module (para. [0019]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan to allow for identifying performance data for the first modulator associated with the content streaming, and sending the performance data to a server via the network. This would have produced predictable and desirable results, in that it would allow for a potentially more efficient and/or resilient system.
The combination of Conan and Miller does not disclose wherein the first data includes a first spatial location in a graphical user interface, the first spatial location associated with the first control command. However, in analogous art, Shin discloses providing an area of an image displayed on a display in GUI form, wherein “[t]he DTV control unit 570 searches for an area corresponding to the captured area received from the remote control unit 630 from an image currently displayed on the display 540 in operation S730. In operation S730, the DTV control unit 570 may compare the captured area received from the remote control unit 630 to the image currently displayed on the display 540, to perform the search. The DTV control unit 570 checks the position of GUI items in the area found as a result of the search in operation S735, and then transfers information regarding the position of the GUI items to the remote controller 600 via the DTV communication unit 580 in operation S740 (para. [0084]),” which teaches that the spatial location of a GUI must axiomatically be stored in a data storage, in order for a comparison to take place between the captured area received from the remote control unit and the image currently displayed on the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan and Miller to allow for the first data to include a first spatial location in a graphical user interface, the first spatial location associated with the first control command. This would have produced predictable and desirable results, in that it would allow for users to be given additional options with which to be able to interact with a graphical user interface, which could increase the usability of the system while also increasing user satisfaction.
Regarding claim 9, the combination of Conan, Miller and Shin discloses the non-transitory computer-readable medium of claim 8, and further discloses wherein generating the second control parameter using the translation tool based on the first data and the value for the first control parameter includes configuring the translation tool based on thePage 5 of 13 first 79335425.1Appl. No. 16/957,198spatial location, and manipulating the translation tool to generate the second control parameter in view of the first control parameter (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 10, the combination of Conan, Miller and Shin discloses the non-transitory computer-readable medium of claim 8, but does not disclose the programming code executable by the one or more processors to perform or control performance of further operations comprising: install a utility for the first modulator at a media distribution node, the utility including a set of tools to control operation of the first modulator (Miller, Fig. 1, paras. [0034]-[0036]); but does not disclose identify the translation tool from the set of tools and first data; and store an identifier of the first control parameter and the first data in the data storage (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 11, the combination of Conan, Miller and Shin discloses the non-transitory computer-readable medium of claim 8, but does not disclose wherein the first data includes a control parameter type and a set of selectable options associated with the translation tool. However, in analogous art, Shin discloses providing an area of an image displayed on a display in GUI form, wherein “the area of the image includes GUI items selectable by the user. The transferring of the user command includes transferring information regarding a GUI item selected by the user to the external apparatus so as to transmit the user command to the external apparatus (para. [0021]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan and Miller to allow for the first data to include a control parameter type and a set of selectable options associated with the translation tool. This would have produced predictable and desirable results, in that it would allow for implementation of the system under a wider range of circumstances, which could increase the usability of the system.
Regarding claim 12, the combination of Conan, Miller and Shin discloses the non-transitory computer-readable medium of claim 8, but does not disclose the programming code executable by the one or more processors to perform or control performance of further operations comprising: detect an installation of a second modulator at a media distribution node, wherein the second modulator is a different model than the first modulator (Miller, Fig. 1, paras. [0034]-[0036]);Page 6 of 13 79335425.1Appl. No. 16/957,198receive a third control command having an instruction to initiate content streaming using the second modulator (Miller, Fig. 1, paras. [0054]-[0057]); but does not disclose identify, in the data storage, a second spatial location of a modulator selection tool in the graphical user interface; select the second modulator using the second spatial location of the modulator selection tool; and initiate content streaming using the second modulator (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1, as there could obviously be a second spatial location, such as if a user were to make a second selection.).
Regarding claim 13, the combination of Conan, Miller and Shin discloses the non-transitory computer-readable medium of claim 8, and further disclose wherein the operation to launch the translation tool includes an operation to launch a modulator utility (Miller, para. [0019]. Any functionality used to enable use of the modulator can be seen as a modulator utility.) and cause display of the graphical user interface on a display device (Conan, para. [0130]).
Regarding claim 14, the combination of Conan, Miller and Shin discloses the non-transitory computer-readable medium of claim 8, and further disclose the programming code executable by the one or more processors to perform or control performance of further operations to select the first modulator based on the first data (Conan, para. [0024]. The appropriate modulator will be selected based on a switch to a new program, for example.).
Regarding claim 15, Conan discloses a method, comprising: receiving, via a network, a first control command including a value for a first control parameter (Fig. 5, elements E41, E32 and E22, paras. [0117] and [0118]); determining an association between the first control command and an identifier of the first control parameter (para. [0024]; “This implementation invention makes it possible to ignore this problem by making use of simple correspondence (e.g. a conversion table in memory that is accessible from the control device) for the purpose of translating a given command (e.g. the binary code “001”) from a given playback device (e.g. “S”) into a command that can be understood when streaming (e.g.: “switch to the next program up”).”);Page 7 of 13 79335425.1Appl. No. 16/957,198based on the identifier of the first control parameter, identifying a translation tool and first data associated with the translation tool in a data storage (para. [0024]); based on the first data and the value of the first control parameter, generating a second control parameter using the translation tool (para. [0024]; “This implementation invention makes it possible to ignore this problem by making use of simple correspondence (e.g. a conversion table in memory that is accessible from the control device) for the purpose of translating a given command (e.g. the binary code “001”) from a given playback device (e.g. “S”) into a command that can be understood when streaming (e.g.: “switch to the next program up”).” The second control parameter would be “switch to the next program up.”); providing the second control parameter to a first modulator (Fig. 5, element E23, para. [0121]); initiating content streaming using the first modulator (Fig. 5, elements E11, E12, E24 and E25, paras. [0137] and [0138]). Conan does not explicitly disclose identifying performance data for the first modulator associated with the content streaming; and sending the performance data to a server via the network. However, in analogous art, Miller discloses redundancy systems for a telecommunications system, wherein “[t]he method may further include cancelling the first signal from the copy of the received combined signal with the redundant modulator using the PMSI signal to produce the second signal and at least one modulator performance metric and transmitting the at least one modulator performance metric to an external evaluation module (para. [0019]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan to allow for identifying performance data for the first modulator associated with the content streaming, and sending the performance data to a server via the network. This would have produced predictable and desirable results, in that it would allow for a potentially more efficient and/or resilient system.
The combination of Conan and Miller does not disclose wherein the first data includes a first spatial location in a graphical user interface, the first spatial location associated with the first control command. However, in analogous art, Shin discloses providing an area of an image displayed on a display in GUI form, wherein “[t]he DTV control unit 570 searches for an area corresponding to the captured area received from the remote control unit 630 from an image currently displayed on the display 540 in operation S730. In operation S730, the DTV control unit 570 may compare the captured area received from the remote control unit 630 to the image currently displayed on the display 540, to perform the search. The DTV control unit 570 checks the position of GUI items in the area found as a result of the search in operation S735, and then transfers information regarding the position of the GUI items to the remote controller 600 via the DTV communication unit 580 in operation S740 (para. [0084]),” which teaches that the spatial location of a GUI must axiomatically be stored in a data storage, in order for a comparison to take place between the captured area received from the remote control unit and the image currently displayed on the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conan and Miller to allow for the first data to include a first spatial location in a graphical user interface, the first spatial location associated with the first control command. This would have produced predictable and desirable results, in that it would allow for users to be given additional options with which to be able to interact with a graphical user interface, which could increase the usability of the system while also increasing user satisfaction.
Regarding claim 16, the combination of Conan, Miller and Shin discloses the method of claim 15, but does not disclose wherein generating the second control parameter using the translation tool based on the first data and the value for the first control parameter comprises configuring to the translation tool based on the spatial location, and manipulating the translation tool to generate the second control parameter in view of the first control parameter (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 17, the combination of Conan, Miller and Shin discloses the method of claim 15, but does not disclose further comprising 79335425.1Appl. No. 16/957,198installing a utility for the first modulator at a media distribution node, the utility including a set of tools to control operation of the first modulator (Miller, Fig. 1, paras. [0034]-[0036]); but does not disclose identifying the translation tool from the set of tools and first data; and storing an identifier of the first control parameter and the first data in the data storage (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 18, the combination of Conan, Miller and Shin discloses the method of claim 15, but does not disclose further comprising: detecting an installation of a second modulator at a media distribution node, wherein the second modulator is a different model than the first modulator (Miller, Fig. 1, paras. [0034]-[0036]); receiving a third control command having an instruction to initiate content streaming using the second modulator (Miller, Fig. 1, paras. [0054]-[0057]); but does not disclose identifying, in the data storage, a second spatial location of a modulator selection tool in the graphical user interface; selecting the second modulator using the second spatial location of the modulator selection tool; and initiating content streaming using the second modulator (Shin, Figs. 4 and 7, paras. [0058]-[0091]. This claim is rejected on the same grounds as claim 1, as there could obviously be a second spatial location, such as if a user were to make a second selection.). 
Regarding claim 19, the combination of Conan, Miller and Shin discloses the method of claim 15, and further disclose wherein launching the translation tool comprises launching a modulator utility (Miller, para. [0019]. Any functionality used to enable use of the modulator can be seen as a modulator utility.) and causing display of the graphical user interface on a display device (Conan, para. [0130]).
Regarding claim 20, the combination of Conan, Miller and Shin discloses the method of claim 15, and further disclose further comprising selecting the first modulator based on the first data (Conan, para. [0024]. The appropriate modulator will be selected based on a switch to a new program, for example.).


Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on page 12: 
In the Office Action, claim 1 is rejected over Conan and Miller. The Examiner relies on Shin in combination with Conan and Miller to reject claim 2, which recites a spatial location of the translation tool. Some of those features from claim 2 are in the amendment to claim 1. As discussed during the interview, and as agreed by the Examiner, Applicant respectfully submits that Conan, Miller and Shin fail to disclose or suggest first data that is associated with a translation tool, and further where the first data includes a first spatial location in a graphical user interface, the first spatial location associated with the first control command. Shin, which appears to be the only reference that might arguably disclose a spatial location in a graphical user interface, fails to disclose or suggest that the spatial location is associated with the first control command, which is in a data storage. Accordingly, Applicant respectfully requests withdrawal of this rejection.


Examiner’s response:
First, during the interview, Examiner stated that the claim language appeared to overcome the prior art of record, pending further consideration. However, after said consideration, Examiner finds that a different portion of Shin, in combination with Conan and Miller, does obviate the newly amended claim language, as the newly cited section of Shin discloses how information that is stored in memory is compared with the received GUI information.
Applicant states that “Shin, which appears to be the only reference that might arguably disclose a spatial location in a graphical user interface, fails to disclose or suggest that the spatial location is associated with the first control command, which is in a data storage.” Examiner disagrees.
First, Applicant states in the above referenced sentence that the first control command is in a data storage. From the claim language, it appears that “first data” is stored in a data storage, but not that the “first control command” is stored in a data storage. The first control command is what is disclosed by Conan in figure 5, elements E41, E32 and E22, and generally discussed in paras. [0017]-[0024]. Thus, in both the claim language and in Conan, the “first control command” in not stored in a data storage, but rather is received via a network.
Second, Examiner disagrees that the combination of Shin with Conan “fails to disclose or suggest that the spatial location is associated with the first control command.” That is, in the combination of references as newly modified based on the amended claim language, the spatial location is stored in a data storage, as shown by Shin, and thus is obviously related with the first control command, as this is the data, in the result of Conan as modified by Shin, that is compared with the stored data. Therefore, it is Examiner’s position that the combination of Conan, Miller and Shin obviate the claims as currently presented.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 27, 2022